ATTORNEY GRIEVANCE COMMISSION                            *      IN THE
OF MARYLAND
                                                         *      COURT OF APPEALS

                                                         *      OF MARYLAND
v.
                                                         *      Misc. Docket AG No. 16
                                                                September Term, 2020
JONATHAN STEVEN RESNICK,                                 *
PERRY ANDREW RESNICK, and                                       (No. C-03-CV-20-002490,
LOUIS J. GLICK                                           *      Circuit Court for Baltimore
                                                                County)

                                          ORDER

       Upon Consideration of the Joint Petition for Disbarment by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Jonathan Steven Resnick,

pursuant to Maryland Rule 19-736, in the above-captioned case, it is this 11th day of March,

2021


       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jonathan

Steven Resnick, be disbarred from the practice of law in the State of Maryland, effective

immediately, for violations of Maryland Rules 19-301.15 (safekeeping property), 19-308.1

(bar admission and disciplinary matters), 19-308.4 (misconduct), 19-407 (attorney trust

account record-keeping), and 19-410 (prohibited transactions); and it is further


       ORDERED, that the Clerk of this Court shall strike the name of Jonathan Steven

Resnick from the register of attorneys in this Court and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 19-761; and it is further
                   ORDERED, that judgment is hereby entered in favor of the Attorney Grievance

Commission of Maryland against Jonathan Steven Resnick in the amount of $2,149.31; and it

is further


                   ORDERED, that the Court’s transmittal Order of June 12, 2020 remains in effect with

respect to the charges set forth in the Petition for Disciplinary or Remedial Action against

Louis J. Glick



                                                                                   /s/ Robert N. McDonald
 Pursuant to Maryland Uniform Electronic Legal
                                                                                        Senior Judge
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                    2021-03-11 10:01-05:00




Suzanne C. Johnson, Clerk